ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Raytheon Missile Systems                     )      ASBCA No. 59433
                                             )
Under Contract No. F3460 l-02-C-0090         )

APPEARANCES FOR THE APPELLANT:                      Steven M. Masiello, Esq.
                                                    Kelly P. Garehime, Esq.
                                                    Kayla C. Smith, Esq.
                                                     McKenna Long & Aldridge LLP
                                                     Denver, Co

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Carol L. Matsunaga, Esq.
                                                     Senior Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 13 November 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59433, Appeal of Raytheon Missile
Systems, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals